DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0233436 A1, hereinafter Lee).
With regards to claim 1, Lee discloses a wire structure of a display panel, (FIGS. 1-4d) the display panel comprising an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area, (See FIG. 1) the wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line STL5) and at least one first connection terminal (at least output pad OTP3) connected to the at least one first wire pin; (See FIG. 4B) and 
a second wire (at least sub-detection line STL4) comprising at least one second wire pin (at least sub-detection line STL6) and at least one second connection terminal (at least output pad OTP4) connected to the at least one second wire pin, the first wire and the at least one second wire pin positioned in different layer planes; (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes; (See at least FIG. 4A-4B4B) 
wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane; (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.)
wherein the at least one second wire pin comprises at least one leg (long portion of STL6) and at least one connection segment (via VIA5) connected to the at least one leg; (See FIGS. 4A and 4C, showing the connection segment)
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 4D, where OTP3 and OTP4 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 4D, where OTP3 and OTP4 are staggered relative to  are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second direction. (See FIG. 3B, where OTP3 and OTP4 are arranged in a “back and forth” manner in the direction DR1)
wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane.  (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.) 
wherein the at least one second wire pin comprises at least one leg (long portion of STL6) and at least one connection segment (via VIA5) connected to the at least one leg; (See FIGS. 4A-4C, where the VIA5 connect the “lower plane” and the “upper plane” See also Response to Arguments)
and the at least one leg forms an included angle with the at least one connection segment.   (See FIGS. 4A and 4C, showing the connection segment and the included angle) wherein the included angle is approximately equal to 90 degrees.  (See FIG. 4a, showing the angle being 90 degrees)
It should be further noted that, even if the “upper plane” and the “lower plane” were interpreted opposite to the Examiner’s interpretation, the particular placement of [pieces of a device] was held to be an obvious matter of design choice. (See MPEP 2144.04 VI. C.)


With regards to claim 3, Lee teaches the wire structure of the display panel according to Claim 1, wherein a length of the at least one connection segment is approximately equal to a distance between the first wire and the at least one second wire pin.   (See FIGS. 4A-4D, showing the distances)

With regards to claim 4, Lee teaches the wire structure of the display panel according to Claim 1, wherein the at least one second connection terminal is connected to the at least one connection segment.  (See FIG. 3B and 4D, showing the connection)

With regards to claim 7, Lee discloses a wire structure of a display panel, (FIGS. 1-4d) the display panel comprising an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area, (See FIG. 1) the wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line STL5) and at least one first connection terminal (at least output pad OTP3) connected to the at least one first wire pin; (See FIG. 4B) and 
a second wire (at least sub-detection line STL4) comprising at least one second wire pin (at least sub-detection line STL6) and at least one second connection terminal (at least output pad OTP4) connected to the at least one second wire pin, the first wire and the at least one second wire pin positioned in different layer planes; (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 4D, where OTP3 and OTP4 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 4D, where OTP3 and OTP4 are staggered relative to  are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second direction. (See FIG. 3B, where OTP3 and OTP4 are arranged in a “back and forth” manner in the direction DR1)
wherein the at least one second wire pin comprises at least one leg (long portion of STL6) and at least one connection segment (via VIA5) connected to the at least one leg; (See FIGS. 4A-4C)
wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane,  (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.) the at least one connection segment connects the upper plane and the lower plane (See FIGS. 4A-4B, where at least the VIA5 connects the “lower plane” to the “upper plane”, see Response to Arguments)
and the at least one leg forms an included angle with the at least one connection segment.   (See FIGS. 4A and 4C, showing the connection segment and the included angle) wherein the included angle is approximately equal to 90 degrees.  (See FIG. 4a, showing the angle being 90 degrees)
It should be further noted that, even if the “upper plane” and the “lower plane” were interpreted opposite to the Examiner’s interpretation, the particular placement of [pieces of a device] was held to be an obvious matter of design choice. (See MPEP 2144.04 VI. C.)

With regards to claim 8, Lee discloses the wire structure of the display panel according to Claim 7, wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes.  (See at least FIG. 4B)

With regards to claim 12, Lee discloses the wire structure of the display panel according to Claim 11, wherein a length of the at least one connection segment is approximately equal to a distance between the first wire and the at least one second wire pin.   (See FIGS. 4A-4D, showing the distances)

With regards to claim 13, Lee discloses the wire structure of the display panel according to Claim 10, wherein the at least one second connection terminal is connected to the at least one connection segment.   (See FIG. 3B and 4D, showing the connection)

With regards to claim 16, Lee discloses a display panel, (FIGS. 1-4D) comprising: 
an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area; (See FIG. 1) and 
a wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line STL5) and at least one first connection terminal (at least output pad OTP3) connected to the at least one first wire pin; (See FIG. 4B) and 
a second wire (at least sub-detection line STL4) comprising at least one second wire pin (at least sub-detection line STL6) and at least one second connection terminal (at least output pad OTP4) connected to the at least one second wire pin, the first wire and the at least one second wire pin positioned in different layer planes; (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 4D, where OTP3 and OTP4 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 4D, where OTP3 and OTP4 are staggered relative to  are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second direction. (See FIG. 3B, where OTP3 and OTP4 are arranged in a “back and forth” manner in the direction DR1)
wherein the at least one second wire pin comprises at least one leg (long portion of STL6) and at least one connection segment (via VIA5) connected to the at least one leg; (See FIGS. 4A-4C)
wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane,  (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.)
the at least one connection segment connects the upper plane and the lower plane, (See FIGS. 4A-4B, where at least the VIA5 connects the “lower plane” to the “upper plane”, see Response to Arguments)
and the at least one leg forms an included angle with the at least one connection segment.   (See FIGS. 4A and 4C, showing the connection segment and the included angle) wherein the included angle is approximately equal to 90 degrees.  (See FIG. 4a, showing the angle being 90 degrees)
It should be further noted that, even if the “upper plane” and the “lower plane” were interpreted opposite to the Examiner’s interpretation, the particular placement of [pieces of a device] was held to be an obvious matter of design choice. (See MPEP 2144.04 VI. C.)

With regards to claim 17, Lee discloses the display panel according to Claim 16, wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes.  (See FIGS. 4B-4D, showing the parallel planes) 


Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that 1) Because ARS1 and ARS2 are in the same plane, sub-pads ARS1 and ARS2 do not connect the lower and upper plane, and 2) Lee does not teach the advantages of the present Application, namely that it “reduces process capability” (See at least Applicant’s arguments page 11)
With regards to 1) The claim limitation cited is “the at least one connection segment connects the upper plane and the lower plane.” Examiner notes that the “at least one connection segment” is the via VIA5, not ARS1 and ARS2 as incorrectly stated by the Applicant.  In this case, looking to FIGS. 4A-4C, the via VIA5 connects the lower plane and the upper plane.  Thus, Lee discloses the above recited feature.
With regards to 2) Examiner notes that, in the instant case, merely stating benefits of your device does not overcome this rejection, where this rejection was only using the reference and design choice. (See MPEP 2144.04 VI. C.)  Applicant has not addressed the actual rejection itself. Instead, Examiner submits that Lee teaches all of the limitations of at least claims 1, 7, and 16.  The only way to overcome these rejections would be to amend the claims to overcome the current rejection or making arguments pertaining to how the structure of Lee differs from the current claims.  Thus, Applicant’s arguments pertaining to the benefit of the current Application are not persuasive.
Therefore, claims 1, 7, and 16 are properly rejected, and claims 2-4, 8, 12-13, and 17 are rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812